Exhibit 10.15

AMENDED AND RESTATED ASSURANT, INC.

LONG TERM EQUITY INCENTIVE PLAN

SECTION 1. Purpose; Definitions.

1.1. Purpose. The purpose of this Amended and Restated Assurant, Inc. Long Term
Equity Incentive Plan is to give the Company a competitive advantage in
attracting, retaining, and motivating officers, employees, directors, and
consultants, and to provide the Company and its Subsidiaries and Affiliates with
a long term incentive plan providing incentives directly linked to stockholder
value.

1.2. Definitions. Certain terms used herein have definitions given to them in
the first place in which they are used. In addition, for purposes of this Plan,
the following terms are defined as set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended from time to
time, any regulations promulgated thereunder, and any successor thereto.

(b) “Administrator” has the meaning set forth in Section 2.2.

(c) “Affiliate” means a corporation or other entity controlled by, controlling,
or under common control with, the Company.

(d) “Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.

(e) “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Unrestricted Stock, Restricted Stock Unit, Dividend Equivalent, Performance
Share, or Performance Unit granted pursuant to the terms of this Plan.

(f) “Award Agreement” means a written document or agreement setting forth the
terms and conditions of a specific Award.

(g) “Beneficial Owner” has the meaning given in Rule 13d-3, promulgated pursuant
to the Act.

(h) “Board” means the Board of Directors of the Company.

(i) “Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party and which is operative at the time in question, or (ii) if there is no
such Individual Agreement, or if it does not define “Cause”: (A) commission by
the Participant of a felony under federal law or the law of the state in which
such action occurred, (B) failure on the part of the Participant to perform
substantially such Participant’s employment duties in any material respect,
(C) prolonged absence from duty without the consent of the Company,
(D) intentionally engaging in any activity that is in conflict with or adverse
to the business or other interests of the Company, or (E) willful misconduct or
malfeasance of duty which is reasonably determined to be detrimental to the
Company. Notwithstanding the general rule of Section 2.3, following a Change of
Control, any determination by the Committee as to whether “Cause” exists shall
be subject to de novo review.



--------------------------------------------------------------------------------

(j) “Change of Control” has the meaning set forth in Section 9.2.

(k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, regulations promulgated thereunder, and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

(l) “Commission” means the Securities and Exchange Commission or any successor
agency.

(m) “Committee” means a committee or subcommittee of the Board, appointed from
time to time by the Board, which committee or subcommittee shall consist of two
or more non-employee directors, each of whom is intended to be, to the extent
required by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3 and,
to the extent required by Section 162(m) of the Code and any regulations
promulgated thereunder, an “outside director” as defined under Section 162(m) of
the Code. Initially, and unless and until otherwise determined by the Board,
“Committee” means the Compensation Committee of the Board.

(n) “Common Stock” means common stock, par value $0.01 per share, of the
Company.

(o) “Company” means Assurant, Inc., a Delaware corporation.

(p) “Disability” means (i) “Disability” as defined in the long term disability
plan or policy maintained or most recently maintained by the Company or, if
applicable, an Affiliate or Subsidiary, for any Participant, whether or not such
Participant actually receives disability benefits under such plan or policy,
(ii) “Disability” as defined by any Individual Agreement to which the
Participant is a party and which is operative at the time in question, or
(iii) if there is no such long term disability plan or Individual Agreement or
if the applicable long term disability plan and Individual Agreement do not
define “Disability,” (A) any illness or other physical or mental condition of a
Participant that renders the Participant incapable of performing his or her
customary and usual duties for the Company, or any medically determinable
illness or other physical or mental condition resulting from a bodily injury,
disease, or mental disorder which, in the judgment of the Committee, is
permanent and continuous in nature, or (B) “Disability” as determined by the
Committee. In the event of a dispute, the determination whether a Participant
has a Disability will be made by the Committee and may be supported by such
medical or other evidence as the Committee deems necessary to judge the nature
of the Participant’s condition. Notwithstanding the foregoing: (1) if the
determination of Disability relates to an Incentive Stock Option, Disability
shall mean “permanent and total disability” as defined in Section 22(e)(3) of
the Code, and (2) if the determination of Disability relates to any Award
subject to Section 409A of the Code, Disability shall mean “disability” as
defined within the meaning of Section 409A of the Code and any regulations
promulgated thereunder.

 

2



--------------------------------------------------------------------------------

(q) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company or any
Subsidiary or Affiliate.

(r) “Dividend Equivalent” has the meaning set forth in Section 8.

(s) “Eligible Individuals” means directors, officers, employees, and consultants
of the Company or any Subsidiary or Affiliate, and prospective employees and
consultants, who have accepted offers of employment or consultancy from the
Company or any Subsidiary or Affiliate.

(t) “Fair Market Value” means the closing price of a share of Common Stock on
the Applicable Exchange on the date of measurement or, if Shares were not traded
on the Applicable Exchange on such measurement date, on the next preceding date
on which Shares were traded, all as reported by such source as the Committee may
select. If the Common Stock is not listed on a national securities exchange,
Fair Market Value shall be determined by the Committee in its good faith
discretion, taking into account, to the extent appropriate, the requirements of
Section 409A of the Code.

(u) “Free-Standing SAR” has the meaning set forth in Section 5.3.

(v) “Grant Date” means (i) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares to be subject to such Award, or (ii) such later date as the Committee
shall provide in such resolution.

(w) “Incentive Stock Option” means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code or any successor provision thereto, and that in fact so
qualifies.

(x) “Individual Agreement” means an employment, consulting, severance, change of
control severance, or similar agreement between a Participant and the Company or
between the Participant and any of the Company’s Subsidiaries or Affiliates. For
purposes of this Plan, an Individual Agreement shall be considered “operative”
during its term; provided, that an Individual Agreement under which severance or
other substantive protections, compensation and/or benefits are provided only
following a change of control or termination of employment in anticipation of a
change of control shall not be considered “operative” until the occurrence of a
change of control or termination of employment in anticipation of a change of
control, as applicable.

(y) “ISO Eligible Employee” means an employee of the Company, any subsidiary
corporation (within the meaning of Section 424(f) of the Code), or parent
corporation (within the meaning of Section 424(e) of the Code).

(z) “Nonqualified Option” means any Option that either (i) is not designated as
an Incentive Stock Option or (ii) is so designated but fails to qualify as such.

(aa) “Option” means an Award granted under Section 5.1.

 

3



--------------------------------------------------------------------------------

(bb) “Participant” means an Eligible Individual to whom an Award is or has been
granted.

(cc) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Restricted Stock, Restricted Stock
Units, or Dividend Equivalents. In the case of Qualified Performance-Based
Awards, (i) such goals shall be based on the attainment of specified levels of
one or more of the following measures: overall or selected sales growth, expense
efficiency ratios (ratio of expenses to income), market share, customer service
measures or indices, underwriting efficiency and/or quality, persistency
factors, return on net assets, economic value added, stockholder value added,
embedded value added, combined ratio, expense ratio, loss ratio, premiums, risk
based capital, revenues, revenue growth, earnings (including earnings before
taxes; earnings before interest and taxes; and earnings before interest, taxes,
depreciation and amortization), earnings per share, operating income (including
non-pension operating income), pre- or after-tax income, net income, cash flow
(before or after dividends), cash flow per share (before or after dividends),
gross margin, return on equity, return on capital (including return on total
capital or return on invested capital), cash flow return on investment, return
on assets or operating assets, economic value added (or an equivalent metric),
stock price appreciation, total stockholder return (measured in terms of stock
price appreciation and dividend-related returns), cost control, gross profit,
net operating income, cash generation, unit volume, stock price, market share,
sales, asset quality, cost saving levels, marketing-spending efficiency, core
non-interest income, or change in working capital with respect to the Company or
any one or more Subsidiaries, Affiliates, divisions, business units, or business
segments of the Company, either in absolute terms or relative to the performance
of one or more other companies or an index covering multiple companies, and
(ii) such Performance Goals shall be set by the Committee within the time period
prescribed by Section 162(m) of the Code and any regulations promulgated
thereunder.

(dd) “Performance Period” means that period established by the Committee at the
time any Award is granted or at any time thereafter during which any Performance
Goal specified by the Committee with respect to such Award is to be measured.

(ee) “Performance Shares” shall have the meaning given in Section 6.1.

(ff) “Performance Units” shall have the meaning given in Section 7.

(gg) “Plan” means this Amended and Restated Assurant, Inc. Long Term Equity
Incentive Plan, as set forth herein and as hereafter amended from time to time.

(hh) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 10.

(ii) “Restricted Stock” means an Award granted under Section 6.

(jj) “Restricted Stock Units” means an Award granted under Section 7.

(kk) “Recoupment Policy” means the Assurant, Inc. Executive Compensation
Recoupment Policy adopted by the Committee, effective as of January 1, 2012, as
the same may be amended from time to time.

 

4



--------------------------------------------------------------------------------

(ll) “Retirement” shall have the meaning given to that term in the Assurant
Pension Plan, as amended from time to time.

(mm) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(nn) “Share” means a share of Common Stock.

(oo) “Stock Appreciation Right” or “SAR” has the meaning set forth in
Section 5.3.

(pp) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

(qq) “Tandem SAR” has the meaning set forth in Section 5.3.

(rr) “Ten Percent Stockholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
any subsidiary corporation (within the meaning of Section 424(f) of the Code),
or parent corporation (within the meaning of Section 424(e) of the Code).

(ss) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

(tt) “Termination of Employment” means, unless otherwise provided in the Award
Agreement, the termination of the applicable Participant’s employment with, or
performance of services for, the Company and any of its Subsidiaries or
Affiliates. Unless otherwise determined by the Committee, (i) if a Participant’s
employment with the Company and its Affiliates terminates, but such Participant
continues to provide services to the Company and its Affiliates in a
non-employee capacity, such change in status shall not be deemed a Termination
of Employment, and (ii) a Participant employed by, or performing services for, a
Subsidiary or an Affiliate or a division of the Company or its Subsidiaries or
Affiliates shall be deemed to incur a Termination of Employment if, as a result
of a Disaffiliation, such Subsidiary, Affiliate, or division of the Company
ceases to be a Subsidiary, Affiliate, or division of the Company, as the case
may be, and the Participant does not immediately thereafter become an employee
of, or service provider for, the Company or another Subsidiary or Affiliate.
Temporary absences from employment because of illness, vacation, or leave of
absence, and transfers among the Company and its Subsidiaries and Affiliates,
shall not be considered Terminations of Employment. Notwithstanding the
foregoing, with respect to any Award that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, “Termination of
Employment” shall mean a “separation from service” as defined under Section 409A
of the Code.

(uu) “Unrestricted Stock” shall have the meaning given in Section 6.

 

5



--------------------------------------------------------------------------------

SECTION 2. Administration.

2.1. Committee. The Plan shall be administered by the Committee or a duly
designated Administrator, as defined herein. The Committee shall, subject to
Section 10, have plenary authority to grant Awards to Eligible Individuals
pursuant to the terms of the Plan. Among other things, the Committee shall have
the authority, subject to the terms and conditions of the Plan:

(a) To select the Eligible Individuals to whom Awards may be granted;

(b) To determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Unrestricted
Stock, Restricted Stock Units, or Dividend Equivalents, or any combination
thereof, are to be granted hereunder;

(c) To determine the number of Shares to be covered by each Award granted under
the Plan;

(d) To determine the terms and conditions of each Award granted hereunder, based
on such factors as the Committee shall determine;

(e) Subject to Section 11, to modify, amend, or adjust the terms and conditions
of any Award;

(f) To adopt, alter, or repeal such administrative rules, guidelines, and
practices governing the Plan as the Committee shall from time to time deem
advisable;

(g) To interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement relating thereto);

(h) Subject to Section 11, to accelerate the vesting or lapse of restrictions of
any outstanding Award, based in each case on such considerations as the
Committee in its sole discretion may determine;

(i) To decide all other matters that must be determined in connection with an
Award;

(j) To determine whether, to what extent, and under what circumstances cash,
Shares, and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant; and

(k) To otherwise administer the Plan.

 

6



--------------------------------------------------------------------------------

2.2. Committee Procedures; Board Authority. The Committee shall exercise its
authority under the Plan as follows:

(a) The Committee may act only with the assent of a majority of its members then
in office, except that the Committee may, except to the extent prohibited by
applicable law or the listing standards of the Applicable Exchange and subject
to Section 10.3, allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it (the
“Administrator”). Notwithstanding the foregoing, the Committee may not so
delegate any responsibility or power to the extent that such delegation would
cause a Qualified Performance-Based Award hereunder not to qualify for the
Section 162(m) exemption, or make any Award hereunder subject to (and not exempt
from) the short-swing recovery rules of Section 16(b) of the Act. Without
limiting the generality of the foregoing, the Committee may not delegate its
responsibilities and powers to grant, establish the terms and conditions of, and
otherwise administer Qualified Performance-Based Awards in accordance with
Section 10 below, nor its responsibilities and powers to grant and establish the
terms and conditions of Awards to Participants who are subject to Section 16(b)
(as defined in Section 10.4 below).

(b) Subject to Section 10.3, any authority granted to the Committee may also be
exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

2.3. Discretion of Committee. Subject to Section 1.2(i), any determination made
by the Committee or by the Administrator under the provisions of the Plan with
respect to any Award shall be made in the sole discretion of the Committee or
the Administrator at the time of the grant of the Award or, unless in
contravention of any express term of the Plan, at any time thereafter. All
decisions made by the Committee or the Administrator shall be final and binding
on all persons, including the Company, Participants, and Eligible Individuals.

2.4. Award Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written Award Agreement, which shall be
delivered to the Participant receiving such Award upon, or as promptly as is
reasonably practicable following, the grant of such Award. The effectiveness of
an Award shall be subject to the Award Agreement’s being signed by the Company
unless otherwise provided in the Award Agreement. Award Agreements may be
amended only in accordance with Section 11 hereof.

SECTION 3. Common Stock Subject to Plan.

3.1. Plan Maximums. The maximum number of Shares that may be issued pursuant to
Awards under the Plan shall be 5,300,000. The maximum number of Shares that may
be issued pursuant to Options intended to be Incentive Stock Options shall be
5,300,000. Shares subject to an Award under the Plan may be authorized and
unissued Shares.

3.2. Individual Limits. No Participant may be granted Awards covering in excess
of 500,000 Shares during any calendar year.

3.3. Rules for Calculating Shares Delivered. To the extent that any Award under
this Plan or the Assurant, Inc. 2004 Long Term Incentive Plan is forfeited, or
any Option and related Tandem SAR or any Free-Standing SAR granted under this
Plan or the Assurant, Inc. 2004 Long Term Incentive Plan terminates, expires, or
lapses without being exercised, or any Award is settled for cash, the Shares
subject to such Awards not delivered as a

 

7



--------------------------------------------------------------------------------

result thereof shall thereupon become available for Awards under the Plan. If
the exercise price of any Option or the tax withholding obligations relating to
any Award are satisfied by delivering Shares (either actually or through
attestation) to the Company, only the number of Shares issued net of the Shares
delivered or attested to shall be deemed delivered for purposes of the limits
set forth in Section 3.1.

3.4. Adjustment Provision. The Committee shall have authority to make
adjustments under the Plan as provided below:

(a) In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, separation, spinoff, Disaffiliation,
extraordinary dividend of cash or other property, or similar event affecting the
Company or any of its Subsidiaries (a “Corporate Transaction”), the Committee,
or the Board may in its discretion make such substitutions or adjustments as it
deems appropriate and equitable to (i) the aggregate number and kind of Shares
or other securities reserved for issuance and delivery under the Plan, (ii) the
various maximum limitations set forth in Sections 3.1 and 3.2, (iii) the number
and kind of Shares or other securities subject to outstanding Awards, and
(iv) the exercise price of outstanding Awards.

(b) In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, recapitalization, or similar event affecting
the capital structure of the Company, the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan, (ii) the various maximum limitations set forth in
Sections 3.1 and 3.2, (iii) the number and kind of Shares or other securities
subject to outstanding Awards, and (iv) the exercise price of outstanding
Awards.

(c) In the case of Corporate Transactions, such adjustments may include, without
limitation, (i) the cancellation of outstanding Awards in exchange for payments
of cash, property, or a combination thereof having an aggregate value equal to
the value of such Awards, as determined by the Committee or the Board in its
sole discretion (it being understood that, in the case of a Corporate
Transaction with respect to which stockholders of Common Stock receive
consideration other than publicly traded equity securities of the Surviving
Entity (as defined below in Section 9.2), any such determination by the
Committee that the value of an Option or Stock Appreciation Right shall for this
purpose be deemed to equal the excess, if any, of the value of the consideration
being paid for each Share pursuant to such Corporate Transaction over the
exercise price of such Option or Stock Appreciation Right shall conclusively be
deemed valid), (ii) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Shares subject to outstanding Awards, and
(iii) in connection with any Disaffiliation, arranging for the assumption of
Awards, or replacement of Awards with new awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected Subsidiary,
Affiliate, or division of the Company or by the entity that controls such
Subsidiary, Affiliate, or division of the Company following such Disaffiliation
(as well as any corresponding adjustments to Awards that remain based upon
Company securities).

 

8



--------------------------------------------------------------------------------

(d) The Committee may adjust the Performance Goals applicable to any Awards to
reflect any unusual or non-recurring events and other extraordinary items,
including without limitation impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis, or other public filings, provided that, in the case of
Performance Goals applicable to any Qualified Performance-Based Awards, such
adjustment does not cause an Award to fail to qualify for the Section 162(m)
Exemption.

3.5. Section 409A of the Code. Notwithstanding the foregoing: (a) any
adjustments made pursuant to Section 3.4 to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code, (b) any
adjustments made pursuant to Section 3.4 to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that, after such adjustment, the Awards either
(i) continue not to be subject to Section 409A of the Code, or (ii) comply with
the requirements of Section 409A of the Code, and (c) in any event, the Board,
the Committee, and the Administrator shall not have any authority to make any
adjustments pursuant to Section 3.4 to the extent the existence of such
authority would cause an Award that is not intended to be subject to
Section 409A of the Code at the Grant Date to be subject thereto as of the Grant
Date.

SECTION 4. Eligibility.

4.1. Eligible Individuals; Incentive Stock Options. Awards may be granted under
the Plan to Eligible Individuals; provided, however, that Incentive Stock
Options may be granted only to employees of the Company and its Subsidiaries or
parent corporation (within the meaning of Section 424(f) of the Code).

SECTION 5. Options and Stock Appreciation Rights.

5.1. Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Options. The Award Agreement for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Option;
provided, that any Option that is designated as an Incentive Stock Option but
fails to meet the requirements therefore (as described in Section 5.2 or
otherwise), and any Option that is not expressly designated as intended to be an
Incentive Stock Option shall be treated as a Nonqualified Option.

5.2. Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value, determined at the time of grant, of the Shares with respect to
which Incentive Stock Options are exercisable for the first time during any
calendar year under the Plan or any other stock option plan of the Company, any
subsidiary corporation (within the meaning of Section 424(f) of the Code), or
parent corporation (within the meaning of Section 424(e) of the Code) exceeds
$100,000, such Options shall be deemed Nonqualified Options. If an ISO Eligible
Employee does not remain employed by the Company, any subsidiary corporation
(within the meaning of Section 424(f) of the Code), or parent corporation
(within the meaning of Section 424(e) of the Code) at all times from the time an
Incentive Stock Option is granted until 3 months prior to the date of exercise
thereof (or such other period as required by applicable

 

9



--------------------------------------------------------------------------------

law), such Option shall be treated as a Nonqualified Stock Option. Should any
provision of the Plan not be necessary in order for any Options to qualify as
Incentive Stock Options, or should any additional provisions be required, the
Committee may amend the Plan accordingly, without the necessity of obtaining the
approval of the stockholders of the Company.

5.3. Types and Nature of Stock Appreciation Rights. Stock Appreciation Rights
may be “Tandem SARs”, which are granted in conjunction with an Option, or
“Free-Standing SARs”, which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares, or both, in value equal to the product of
(a) the excess of the Fair Market Value of one Share over the exercise price of
the applicable Stock Appreciation Right, multiplied by (b) the number of Shares
in respect of which the Stock Appreciation Right has been exercised. The
applicable Award Agreement shall specify whether such payment is to be made in
cash or Common Stock or both, or shall reserve to the Committee or the
Participant the right to make that determination prior to or upon the exercise
of the Stock Appreciation Right.

5.4. Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Option. A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 5, and shall have the same exercise price as the related
Option. A Tandem SAR shall terminate or be forfeited upon the exercise or
forfeiture of the related Option, and the related Option shall terminate or be
forfeited upon the exercise or forfeiture of the Tandem SAR.

5.5. Exercise Price. The exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date; provided, however,
that if an Incentive Stock Option is granted to a Ten Percent Stockholder, the
exercise price shall be no less than 110% of the Fair Market Value of the Stock
on the applicable Grant Date. In no event may any Option, Tandem SAR, or
Free-Standing SAR granted under this Plan be amended, other than pursuant to
Section 3.4, to decrease the exercise price thereof, be cancelled in conjunction
with the grant of any new Option or Free-Standing SAR with a lower exercise
price, or otherwise be subject to any action that would be treated, for
accounting purposes, as a “repricing” of such Option or Free-Standing SAR,
unless such amendment, cancellation, or action is approved by the Company’s
stockholders.

5.6. Term. The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed 10 years from the Grant Date.

5.7. Vesting and Exercisability. Except as otherwise provided herein, Options
and Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee, provided that
in no event shall the vesting schedule of an Option or Free-Standing SAR provide
that such Option or Free-Standing SAR vest prior to the first anniversary of the
date of grant (other than in the case of death or Disability).

 

10



--------------------------------------------------------------------------------

5.8. Method of Exercise. Subject to the provisions of this Section 5, Options
and Free-Standing SARs may be exercised, in whole or in part, at any time during
the applicable Term by giving written notice of exercise to the Company
specifying the number of Shares as to which the Option or Free-Standing SAR is
being exercised; provided, however, that, unless otherwise permitted by the
Committee, any such exercise must be with respect to a portion of the applicable
Option or Free-Standing SAR relating to no less than the lesser of the number of
Shares then subject to such Option or Free-Standing SAR or 50 Shares. In the
case of the exercise of an Option, such notice shall be accompanied by payment
in full of the purchase price (which shall equal the product of such number of
shares multiplied by the applicable exercise price) by certified or bank check
or such other instrument as the Company may accept. If approved by the
Committee, payment, in full or in part, may also be made as follows:

(a) Payments may be made in the form of Shares (by delivery of such shares or by
attestation) of the same class as the Common Stock subject to the Option already
owned by the Participant (based on the Fair Market Value of the Common Stock on
the date the Option is exercised); provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
Shares of the same class as the Common Stock subject to the Option may be
authorized only at the time the Option is granted.

(b) To the extent permitted by applicable law, payment may be made by delivering
a properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local, or foreign withholding
taxes. To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms.

(c) Payment may be made by instructing the Company to withhold a number of
Shares having a Fair Market Value (based on the Fair Market Value of the Common
Stock on the date the applicable Option is exercised) equal to the product of
(i) the exercise price multiplied by (ii) the number of Shares in respect of
which the Option shall have been exercised.

5.9. Delivery; Rights of Stockholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld. The applicable Participant shall have
all of the rights of a stockholder of the Company holding the class or series of
Common Stock that is subject to the Option or Stock Appreciation Right
(including, if applicable, the right to vote the applicable Shares and the right
to receive dividends), when (a) the Company has received a written notice from
the Participant of exercise that complies with all procedures established under
this Plan for effective exercise, including, without limitation, completion and
delivery of all required forms, (b) the Participant has, if requested, given the
representation described in Section 13.1, and (c) in the case of an Option, the
Participant has paid in full for such Shares.

5.10. Nontransferability of Options and Stock Appreciation Rights. No Option or
Free-Standing SAR shall be transferable by a Participant other than, for no
value or consideration, (a) by will or by the laws of descent and distribution,
or (b) in the case of a Nonqualified Option or Free-Standing SAR, as otherwise
expressly permitted by the Committee

 

11



--------------------------------------------------------------------------------

including, if so permitted, pursuant to a transfer to the Participant’s family
members, whether directly or indirectly or by means of a trust or partnership or
otherwise. For purposes of this Plan, unless otherwise determined by the
Committee, “family member” shall have the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto. A Tandem SAR shall be transferable only with the
related Option and only to the extent the Option is transferable pursuant to the
preceding sentence. Any Option or Stock Appreciation Right shall be exercisable,
subject to the terms of this Plan, only by the applicable Participant, the
guardian or legal representative of such Participant, or any person to whom such
Option or Stock Appreciation Right is permissibly transferred pursuant to this
Section 5.10, it being understood that the term “Participant” includes such
guardian, legal representative and other transferee; provided, however, that the
term “Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.

5.11. Termination of Employment. Unless otherwise provided in the applicable
Award Agreement and subject to Section 5.12, a Participant’s Options and Stock
Appreciation Rights shall be forfeited upon his or her Termination of
Employment, except as set forth below:

(a) Upon a Participant’s Termination of Employment for any reason other than
death, Disability, or Retirement, or for Cause, any Option or Stock Appreciation
Right held by the Participant that was exercisable immediately before the
Termination of Employment may be exercised at any time until the earlier of
(i) the 90th day following such Termination of Employment and (ii) the
expiration of the Term thereof;

(b) Upon a Participant’s Termination of Employment by reason of the
Participant’s death, any Option or Stock Appreciation Right held by the
Participant shall vest and be exercisable at any time until the earlier of
(i) the third anniversary of the date of such death and (ii) the expiration of
the Term thereof;

(c) Upon a Participant’s Termination of Employment by reason of Disability, any
Option or Stock Appreciation Right held by the Participant shall vest and be
exercisable at any time until the expiration of the Term thereof; and

(d) Upon a Participant’s Termination of Employment by reason of Retirement, any
Option or Stock Appreciation Right held by the Participant shall vest and be
exercisable at any time until the earlier of (i) the fifth anniversary of such
Termination of Employment and (ii) the expiration of the Term thereof.

5.12. Committee Discretion. Notwithstanding the foregoing, the Committee shall
have the power, in its discretion, to apply different rules concerning the
consequences of a Termination of Employment; provided, that if such rules are
less favorable to the Participant than those set forth above, such rules shall
be set forth in the applicable Award Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 6. Restricted Stock (Including Performance Shares) and Unrestricted
Stock.

6.1. Nature of Award; Certificates. Shares of Restricted Stock and Unrestricted
Stock are actual Shares issued to a Participant, and shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Shares of “Unrestricted Stock”
are Shares not subject to conditions on grant, vesting, or transferability.
“Performance Shares” are Shares of Restricted Stock, the vesting of which is
subject to the attainment of Performance Goals. Any certificate issued in
respect of Shares of Restricted Stock or Unrestricted Stock shall be registered
in the name of the applicable Participant and, in the case of Restricted Stock,
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Assurant, Inc. Long Term Equity Incentive Plan and an Award Agreement. Copies of
such Plan and Agreement are on file at the offices of Assurant, Inc., One Chase
Manhattan Plaza, 41st Floor, New York, New York 10005.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

6.2. Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(a) The Committee shall, prior to or at the time of grant, condition (i) the
vesting or transferability of an Award of Restricted Stock upon the continued
service of the applicable Participant or (ii) the grant, vesting, or
transferability of an Award of Restricted Stock upon the attainment of
Performance Goals, or the attainment of Performance Goals and the continued
service of the applicable Participant. In the event that the Committee
conditions the grant or vesting of an Award of Restricted Stock upon the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate such
an Award as a Qualified Performance-Based Award. The conditions for grant,
vesting, or transferability and the other provisions of Restricted Stock Awards
(including without limitation any Performance Goals applicable to Performance
Shares) need not be the same with respect to each Participant.

(b) Subject to the terms of the Plan and the applicable Award Agreement, any
Award of Restricted Stock shall be subject to vesting during a period of at
least three years following the date of grant, provided that vesting during a
period of at least one year following the date of grant is permissible if
vesting is conditioned upon the achievement of Performance Goals, and provided,
further, that an Award may vest in part on a pro rata basis prior to the
expiration of any vesting period, and provided, further, that up to five percent
of Shares available for grant as Restricted Stock, Unrestricted Stock, and
Restricted Stock Units may be granted without regard to the foregoing
requirements.

 

13



--------------------------------------------------------------------------------

(c) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply and until
the expiration of such vesting restrictions (the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge, or
otherwise encumber Shares of Restricted Stock.

(d) If any applicable Performance Goals are satisfied and the Restriction Period
expires without a prior forfeiture of the Shares of Restricted Stock for which
legended certificates have been issued, either (i) unlegended certificates for
such Shares shall be delivered to the Participant upon surrender of the legended
certificates, or (ii) such Shares shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration.

6.3. Rights of Stockholders. Except as provided in the applicable Award
Agreement, the applicable Participant shall have, with respect to Shares of
Restricted Stock and Unrestricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Restricted Stock or Unrestricted Stock, including, if applicable, the right
to vote the Shares and the right to receive any dividends and other
distributions.

SECTION 7. Restricted Stock Units (Including Performance Units).

7.1. Nature of Award. Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, (a) in cash, based upon the Fair Market Value of a specified number
of Shares, (b) in Shares, or (c) a combination thereof. “Performance Units” are
Restricted Stock Units, the vesting of which is subject to the attainment of
Performance Goals.

7.2. Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

(a) The Committee may, prior to or at the time of grant, condition (i) the
grant, vesting, or transferability of Restricted Stock Units upon the continued
service of the applicable Participant or (ii) the grant, vesting, or
transferability of Restricted Stock Units upon the attainment of Performance
Goals, or the attainment of Performance Goals and the continued service of the
applicable Participant. In the event that the Committee grants Performance Units
or conditions the grant or vesting of Restricted Stock Units upon the attainment
of Performance Goals and the continued service of the applicable Participant,
the Committee may, prior to or at the time of grant, designate such Performance
Units or Restricted Stock Units as a Qualified Performance-Based Awards. The
conditions for grant, vesting or transferability and the other provisions of
Restricted Stock Units (including without limitation any Performance Goals
applicable to Performance Units) need not be the same with respect to each
Participant. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest or at a later time specified by the Committee or in
accordance with an election of the Participant, if the Committee so permits.

 

14



--------------------------------------------------------------------------------

(b) Subject to the terms of the Plan and the applicable Award Agreement, any
Restricted Stock Units shall be subject to vesting during a period of at least
three years following the date of grant, provided that vesting during a period
of at least one year following the date of grant is permissible if vesting is
conditioned upon the achievement of Performance Goals, and provided, further,
that Restricted Stock Units may vest in part on a pro rata basis prior to the
expiration of any vesting period, and provided, further, that up to five percent
of Shares available for grant as Restricted Stock, Unrestricted Stock, and
Restricted Stock Units may be granted without regard to the foregoing
requirements.

(c) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Units for which such vesting restrictions apply and until
the expiration of such vesting restrictions (the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge, or
otherwise encumber Restricted Stock Units.

(d) The Award Agreement for Restricted Stock Units may specify whether, to what
extent, and on what terms and conditions the applicable Participant shall be
entitled to receive current or deferred payments of cash, Shares, or other
property corresponding to the dividends payable on the Company’s Stock (subject
to Section 13.5 below).

SECTION 8. Dividend Equivalents.

8.1. Nature of Award. Dividend Equivalents are Awards entitling the Participant
to receive payments having a value equal to the dividends that would be payable
with respect to a specified number of Shares during a specified period, if the
Participant owned that number of Shares. Dividend Equivalents may be granted
with respect to (a) the Shares underlying an Option or SAR while it remains
outstanding and unexercised, (b) the Shares underlying a Restricted Stock Unit,
before actual Shares are issued in settlement thereof, or (c) a specified number
of hypothetical Shares.

8.2. Terms and Conditions. Dividend Equivalents shall be subject to such terms
and conditions as may be determined by the Committee. Without limiting the
generality of the foregoing, Dividend Equivalents may be made subject to vesting
conditions that are the same as, or different from the vesting conditions of the
other Award to which they relate; may be payable in cash, Shares or other
property or any combination thereof; and may be payable at the same time as the
related actual dividends are paid to shareholders, or deemed to have been
reinvested in additional Shares or otherwise deferred (subject to compliance
with the requirements of Section 409A of the Code).

SECTION 9. Change of Control Provisions.

9.1. Impact of Event. Unless otherwise provided in the applicable Award
Agreement, notwithstanding any other provision of this Plan to the contrary,
upon a Change of Control (as defined below):

(a) Any Options and Stock Appreciation Rights outstanding which are not then
exercisable and vested shall become fully exercisable and vested;

 

15



--------------------------------------------------------------------------------

(b) The restrictions and deferral limitations applicable to any Restricted Stock
shall lapse, and such Restricted Stock shall become free of all restrictions and
become fully vested and transferable;

(c) All Restricted Stock Units shall be considered to be earned and payable in
full, and any deferral or other restriction shall lapse and such Restricted
Stock Units shall be settled in cash as promptly as is practicable; and

(d) Subject to Section 11.4, the Committee may also make additional adjustments
and/or settlements of outstanding Awards as it deems appropriate and consistent
with the Plan’s purposes.

9.2. Definition of Change of Control. For purposes of the Plan, a “Change of
Control” shall mean any of the following events:

(a) Individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director and whose election or nomination
for election is approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of any person as defined in Section 3(a)(9)
of the Act (a “Person”), other than the Board, including by reason of any
agreement, shall be deemed an Incumbent Director;

(b) Any person is or becomes a Beneficial Owner, directly or indirectly, of
either (i) 30% or more of the then-outstanding shares of common stock of the
Company or (ii) securities representing 30% or more of the combined voting power
of the Company’s then-outstanding securities eligible to vote for the election
of directors (“Company Voting Securities”); provided, however, that for purposes
of this subsection (b), the following acquisitions shall not constitute a Change
of Control: (1) an acquisition directly from the Company or any Subsidiary;
(2) an acquisition by the Company or a Subsidiary; (3) an acquisition by a
Person who is on the Effective Date the Beneficial Owner, directly or
indirectly, of 50% or more of the outstanding shares of common stock of the
Company or 50% or more of the combined voting power of the Company’s outstanding
securities eligible to vote for the election of directors; (4) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary; or (5) an acquisition pursuant to a transaction that
complies with Sections 9.2(c)(i), 9.2(c)(ii), and 9.2(c)(iii) below;

(c) The consummation of a reorganization, merger, consolidation, statutory share
exchange or similar corporate transaction involving the Company or a Subsidiary,
the sale or other disposition of all or substantially all of the Company’s
assets, or the acquisition of assets or stock of another corporation (a
“Transaction”), unless immediately following the Transaction: (i) all or
substantially all of the individuals who were Beneficial Owners, respectively,
of the outstanding shares of common stock of the Company and outstanding
securities eligible to vote for the election of directors immediately prior to
the Transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the

 

16



--------------------------------------------------------------------------------

combined voting power of the outstanding securities entitled to vote in the
election of directors of the corporation resulting from the Transaction (the
“Surviving Entity”), in substantially the same proportions as their ownership,
immediately prior to the Transaction, of the outstanding common stock of the
Company and the outstanding securities eligible to vote in the election of
directors of the Company; (ii) no Person (other than the Company, a Subsidiary,
the Surviving Entity, or any employee benefit plan or related trust sponsored or
maintained by the foregoing) is or becomes a Beneficial Owner, directly or
indirectly, of 30% or more of the outstanding common stock or 30% or more of the
total voting power of the outstanding securities eligible to vote for the
election of directors of the Surviving Entity; and (iii) at least a majority of
the members of the board of the Surviving Entity were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for the Transaction; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

9.3. Special Change of Control Post-Termination Exercise Rights. Unless
otherwise provided in the applicable Award Agreement, notwithstanding any other
provision of this Plan, upon a Change of Control any Option or Stock
Appreciation Right held by the Participant as of the date of the Change of
Control may thereafter be exercised until the earlier of (a) the last date on
which such Option or Stock Appreciation Right would be exercisable in the
absence of this Section 9.3, and (b) the first to occur of (i) the third
anniversary of such Change of Control, (ii) the Participant’s Termination of
Employment for Cause, and (iii) the expiration of the Term of such Option or
Stock Appreciation Right.

9.4. Section 409A of the Code. Notwithstanding the foregoing, if any Award is
subject to Section 409A of the Code, this Section 9 shall be applicable only to
the extent specifically provided in the Award Agreement and as permitted
pursuant to Section 10.6.

SECTION 10. Qualified Performance-Based Awards; Section 16(b); Section 409A.

10.1. Qualified Performance-Based Awards. The provisions of this Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Participant who is or may be a “covered employee” (within the
meaning of Section 162(m)(3) of the Code) in the tax year in which such Option
or Stock Appreciation Right is expected to be deductible to the Company qualify
for the Section 162(m) Exemption, and all such Awards shall therefore be
considered Qualified Performance-Based Awards and this Plan shall be interpreted
and operated consistent with that intention. When granting any Award other than
an Option or Stock Appreciation Right, the Committee may designate such Award as
a Qualified Performance-Based Award, based upon a determination that (a) the
recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award, and (b) the Committee
wishes such Award to qualify for the Section 162(m) Exemption, and the terms of
any such Award (and of the grant thereof) shall be consistent with such
designation. Within 90 days after the commencement of a Performance Period or,
if earlier, by the expiration of 25% of a Performance Period, the Committee will
designate one or more Performance Periods, determine the Participants for the
Performance Periods, and establish the Performance Goals for the Performance
Periods.

 

17



--------------------------------------------------------------------------------

10.2. Performance Goals and Other Conditions. Each Qualified Performance-Based
Award (other than an Option or Stock Appreciation Right) shall be earned,
vested, and/or payable (as applicable) upon the achievement of one or more
Performance Goals, together with the satisfaction of any other conditions, such
as continued employment, as the Committee may determine to be appropriate.
Moreover, no Qualified Performance-Based Award may be amended, nor may the
Committee exercise any discretionary authority it may otherwise have under this
Plan with respect to a Qualified Performance-Based Award under this Plan, in any
manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption; provided, however, that (i) the
Committee may provide, either in connection with the grant of the applicable
Award or by amendment thereafter, that achievement of such Performance Goals
will be waived upon the death or Disability of the Participant (or under any
other circumstance with respect to which the existence of such possible waiver
will not cause the Award to fail to qualify for the Section 162(m) Exemption),
and (ii) the provisions of Section 9 shall apply notwithstanding this
Section 10.2.

10.3. Limits on Board and Administrator Authority. Neither the full Board nor
the Administrator shall be permitted to exercise authority granted to the
Committee to the extent that the grant or exercise of such authority to or by
the Board or the Administrator would cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption.

10.4. Section 16(b). The provisions of this Plan are intended to ensure that no
transaction under the Plan is subject to (and not exempt from) the short-swing
recovery rules of Section 16(b) of the Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Act) from Section 16(b), and no
delegation of authority by the Committee shall be permitted if such delegation
would cause any such transaction to be subject to (and not exempt from)
Section 16(b).

10.5. Awards Valid Notwithstanding Committee Composition. Notwithstanding any
other provision of the Plan to the contrary, if for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 or Section 162(m) of the
Code, such noncompliance with the requirements of Rule 16b-3 and Section 162(m)
of the Code shall not affect the validity of Awards, grants, interpretations of
the Plan, or other actions of the Committee.

10.6. Section 409A of the Code. It is the intention of the Company that no Award
shall be “deferred compensation” subject to Section 409A of the Code, unless and
to the extent that the Committee specifically determines otherwise as provided
in the immediately following sentence, and the Plan and the terms and conditions
of all Awards shall be interpreted accordingly. The terms and conditions
governing any Awards that the Committee determines will be subject to
Section 409A of the Code, including any rules for elective or mandatory deferral
of the delivery of cash or Shares pursuant thereto and any rules regarding
treatment of such Awards in the event of a Change of Control, shall be set forth
in the applicable Award Agreement, and shall comply in all respects with
Section 409A of the Code.

 

18



--------------------------------------------------------------------------------

SECTION 11. Term, Amendment, and Termination.

11.1. Effectiveness. The Plan was effective on May 15, 2008 (the “Effective
Date”), amended and restated by the Board as of March 27, 2010, subject to and
contingent upon approval by at least a majority of the outstanding Shares of the
Company, and amended and restated by the Committee effective as of January 1,
2012.

11.2. Termination. The Plan will terminate on the 10th anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

11.3. Amendment of Plan. The Board or the Committee may amend, alter, or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made which would materially impair the rights of any Participant with respect to
a previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable law, including, without limitation,
Section 409A of the Code, stock exchange rules, or accounting rules. In
addition, no such amendment shall be made without the approval of the Company’s
stockholders (a) to the extent that such approval is required (i) by applicable
law or by the listing standards of the Applicable Exchange as in effect as of
the Effective Date or (ii) by applicable law or under the listing standards of
the Applicable Exchange as may be required after the Effective Date, (b) to the
extent that such amendment would materially increase the benefits accruing to
Participants under the Plan, (c) to the extent that such amendment would
materially increase the number of securities which may be issued under the Plan,
(d) to the extent that such amendment would materially modify the requirements
for participation in the Plan, or (e) to the extent that such amendment would
accelerate the vesting of any Restricted Stock or Restricted Stock Units under
the Plan except as otherwise provided in the Plan.

11.4. Amendment of Awards. Subject to Section 5.5, the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption, nor shall any such amendment, without the
Participant’s consent, materially impair the rights of any Participant with
respect to an Award, except such an amendment made to cause the Plan or Award to
comply with applicable law, stock exchange rules, or accounting rules.

SECTION 12. Unfunded Status of Plan.

12.1. Unfunded Status; Committee Authority. It is presently intended that the
Plan will constitute an “unfunded” plan for incentive and deferred compensation.
The Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Shares or make payments;
provided, however, that unless the Committee otherwise determines, the existence
of such trusts or other arrangements is consistent with the “unfunded” status of
the Plan.

SECTION 13. General Provisions.

13.1. Conditions for Issuance. The Committee may require each person purchasing
or receiving Shares pursuant to an Award to represent to and agree with the
Company in writing that such person is acquiring the Shares without a view to
the distribution thereof. The

 

19



--------------------------------------------------------------------------------

certificates for such Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer. Notwithstanding any other
provision of the Plan or agreements made pursuant thereto, the Company shall not
be required to issue or deliver any certificate or certificates for Shares under
the Plan prior to fulfillment of all of the following conditions: (i) listing or
approval for listing upon notice of issuance of such Shares on the Applicable
Exchange, (ii) any registration or other qualification of such Shares of the
Company under any state or federal law or regulation, or the maintaining in
effect of any such registration or other qualification which the Committee
shall, in its absolute discretion upon the advice of counsel, deem necessary or
advisable, and (iii) obtaining any other consent, approval, or permit from any
state or federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.

13.2. Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

13.3. No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

13.4. Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local, or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local,
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Company, withholding obligations may
be settled with Shares, including Shares that are part of the Award that gives
rise to the withholding requirement, having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes. The obligations of the Company under the Plan shall be
conditioned on such payment or arrangements, and the Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to such Participant. The Committee may establish
such procedures as it deems appropriate, including making irrevocable elections,
for the settlement of withholding obligations with Common Stock.

13.5. Limit on Dividend Reinvestment and Dividend Equivalents. Reinvestment of
dividends in additional Restricted Stock Units to be settled in Shares, and the
payment of Shares with respect to dividends to Participants holding Awards of
Restricted Stock Units, shall only be permissible if sufficient Shares are
available under Section 3 for such reinvestment or payment (taking into account
then outstanding Awards). In the event that sufficient Shares are not available
for such reinvestment or payment, such reinvestment or payment shall be made in
the form of a grant of Restricted Stock Units equal in number to the Restricted
Stock Units or Shares that would have been obtained by such payment or
reinvestment, the terms of which Restricted Stock Units shall provide for
settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 13.5.

 

20



--------------------------------------------------------------------------------

13.6. Written Materials; Electronic Documents. Electronic documents may be
substituted for any written materials required by the terms of the Plan,
including, without limitation, Award Agreements.

13.7. Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such Participant after such Participant’s death
may be exercised. If no beneficiary designation is in effect for a Participant
at the time or his or her death, any such amounts shall be paid to, and any such
rights may be exercised by, the estate of the Participant.

13.8. Subsidiary Employees. In the case of a grant of an Award to any employee
of a Subsidiary of the Company, the Company may, if the Committee so directs,
issue or transfer the Shares, if any, covered by the Award to the Subsidiary,
for such lawful consideration as the Committee may specify, upon the condition
or understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled shall revert to the Company.

13.9. Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.

13.10. Non-Transferability. Except as otherwise provided in Section 5.10 or by
the Committee, Awards under the Plan are not transferable except by will or by
laws of descent and distribution.

13.11. Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States, or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

13.12. No Rights to Awards; Non-Uniform Determinations. No Participant or
Eligible Individual shall have any claim to be granted any Award under the Plan.
The Company, its Affiliates, or the Committee shall not be obligated to treat
Participants or Eligible Individuals uniformly, and determinations made under
the Plan may be made by the Committee selectively among Participants and/or
Eligible Individuals, whether or not such Participants and Eligible Individuals
are similarly situated.

 

21



--------------------------------------------------------------------------------

13.13. Indemnification. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense (including, but not limited to,
attorneys’ fees) that may be imposed upon or reasonably incurred by such member
in connection with or resulting from any claim, action, suit, or proceeding to
which such member may be a party or in which he or she may be involved by reason
of any action or failure to act under the Plan and against and from any and all
amounts paid by such member in satisfaction of judgment in such action, suit, or
proceeding against him or her, provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

13.14. Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare, or benefit plan of the Company or any
Affiliate unless provided otherwise in such plan.

13.15. Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries or Affiliates.

13.16. Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

13.17. Fractional Shares. No fractional Shares shall be issued, and the
Committee shall determine, in its sole discretion, whether cash shall be given
in lieu of fractional Shares or, subject to Section 3, whether such fractional
Shares shall be eliminated by rounding up or down.

13.18. Government and Other Regulations. Notwithstanding any other provision of
the Plan:

(a) No Participant who acquires Shares pursuant to the Plan may, during any
period of time that such Participant is an affiliate of the Company (within the
meaning of regulations promulgated pursuant to the Securities Act of 1933 (the
“1933 Act”)), offer or sell such Shares, unless such offer and sale are made
(i) pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirements of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.

(b) If at any time the Committee shall determine that the registration, listing,
or qualification of the Shares covered by an Award upon the Applicable Exchange
or under any foreign, federal, state, or local law or practice, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the purchase
or receipt of Shares thereunder, no Shares may be purchased,

 

22



--------------------------------------------------------------------------------

delivered, or received pursuant to such Award unless and until such
registration, listing, qualification, consent, or approval shall have been
effected or obtained free of any condition not acceptable to the Committee. Any
Participant receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements. The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Committee’s
determination that all related requirements have been fulfilled. The Company
shall in no event be obligated to register any securities pursuant to the 1933
Act or applicable state or foreign law, or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation, or requirement.

13.19. Additional Provisions. Each Award Agreement may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of the Plan.

13.20. No Limitations on Rights of the Company. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft, grant, or assume Awards, other than
under the Plan, with respect to any person.

13.21. Blackout Periods. Notwithstanding any other provision of this Plan or any
Award to the contrary, the Company shall have the authority to establish any
“blackout” period that the Company deems necessary or advisable with respect to
any or all Awards.

13.22 Recoupment Policy. The Company has established a Recoupment Policy with
respect to excess incentive-based compensation provided to current and former
“executive officers” (as defined in the Recoupment Policy) of the Company. All
Awards granted under this Plan on or after January 1, 2012 and held by any such
person are subject to the terms and conditions of the Recoupment Policy, and, as
a condition of participation in this Plan, each such person is deemed to have
agreed to the terms of the Recoupment Policy. The terms of the Recoupment Policy
are incorporated into this Plan by reference.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on this 18th
day of November, 2011, to be effective as of January 1, 2012.

 

FOR ASSURANT, INC. By:   /s/ Sylvia Wagner Name:   Sylvia Wagner Title:  
Executive Vice President, Human Resources and Development

 

24